ACCEPTED
                                                                                 03-17-00597-CV
                                                                                       21265728
                                                                       THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                              12/13/2017 1:03 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                 NO. 03-17-00597-CV
_______________________________________________
                                                  FILED IN
               IN THE COURT OF APPEALS     3rd COURT  OF APPEALS
                                                AUSTIN, TEXAS
           THIRD JUDICIAL DISTRICT OF TEXAS12/13/2017 1:03:21 PM
                      AT AUSTIN                JEFFREY D. KYLE
_______________________________________________     Clerk


    Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
         and Ken Paxton, Attorney General of the State of Texas,
                              Appellants

                                      v.
                      Compass Directional Guidance, LLC,
                                  Appellee.


          UNOPPOSED FIRST MOTION FOR EXTENSION
             OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Compass Directional Guidance, LLC (“Compass”) moves

pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate

Procedure, asking that this Court grant a 2-week extension of time for filing

their Appellee’s Brief from December 18, 2017 until December 29, 2017.

This Motion is UNOPPOSED by Appellants Glenn Hegar, Comptroller of

Public Accounts of the State of Texas, and Ken Paxton, Attorney General of

the State of Texas.




                                      1
                          I.   INTRODCUTION

        1.   Appellants are Glenn Hegar, Comptroller of Public Accounts of

the State of Texas; and Ken Paxton, Attorney General of the State of Texas.

        2.   Appellee is Compass Directional Guidance, LLC.

                  II.   ARGUMENT & AUTHORITIES

        5.   Compass’s brief is currently due on Monday, December 18,

2017.

        6.   Compass needs additional time to prepare this brief based on

the following circumstances:

             a.   In the time period since the Comptroller’s Appellant’s

Brief was filed on November 28, counsel Jimmy Martens, who plays an

integral role in the preparation and editing of Compass’s brief, has been

required to devote time to other matters.

             b.   Mr. Martens: (1) was involved in a four-day bench trial in

Travis County District Court; (2) has traveled out-of-town for a client

meeting; (3) acted as the presiding officer at the UT Taxation Conference;

(4) has a deadline on December 15, 2017 to file a written closing and

proposed judgment in Cause No. D-1-GN-11-001514, pending before the

353rd District Court of Travis County; and (5) has a Reply to the Position

Letter due on December 28, 2017, in Administrative Hearing No. 113,938

                                     2
pending before the Administrative Hearings Division of the Comptroller of

the State of Texas.

            b.    Counsel Lacy Leonard, the lead trial lawyer on this matter

who plays an important role in preparation of Compass’s brief: (1) has a

Reply to the Position Letter due on December 14, 2017, in Administrative

Hearing Nos. 113,091, 113,836, 114,012, 114,013, and 114,014 pending before

the Administrative Hearings Division of the Comptroller of the State of

Texas; (2) has a Reply to the Position Letter due on December 20, 2017, in

Administrative Hearing No. 114,009 also pending before the Administrative

Hearings Division of the Comptroller of the State of Texas; and (3) has a

deadline to file exceptions on December 20, 2017, in SOAH Hearing Nos.

XXX-XX-XXXX.13, XXX-XX-XXXX.13, XXX-XX-XXXX.13, and XXX-XX-XXXX.13

pending before the State Office of Administrative Hearings. These tasks

have prevented Ms. Leonard from devoting a sufficient amount of time to

prepare the Appellee’s Brief.

      7.    Compass seeks a 2-week extension, moving the deadline from

December 18 to December 29, 2017.

      8.    The requested extension of Compass’s Appellee’s Brief deadline

will not prejudice any party.



                                     3
     9.    No extension of time has previously been requested by or

granted to Appellee in this appeal.

     10.   The $10.00 filing fee has been submitted in connection with this

Motion.

                                III. PRAYER

     For these reasons, Appellee respectfully prays, without any opposition

of Appellants, that this Court grant a 2-week extension of time to file

Appellee’s Brief from December 18, 2017, to December 29, 2017.

                             Respectfully submitted,

                             MARTENS, TODD, LEONARD & AHLRICH


                             By: /s/ Lacy L. Leonard
                                  Lacy L. Leonard
                                  State Bar No. 24040561
                                  lleonard@textaxlaw.com
                                  James F. Martens
                                  State Bar No. 13050720
                                  jmartens@textaxlaw.com
                                  301 Congress Ave., Suite 1950
                                  Austin, Texas 78701
                                  Telephone: (512) 542-9898

                              ATTORNEYS FOR APPELLEE
                              COMPASS DIRECTIONAL GUIDANCE, LLC




                                      4
                  CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that counsel for Appellant made a reasonable attempt to confer with all
counsel about the merits of Appellee’s Motion. Beth Klusmann, Attorney
for Appellants is unopposed.



                                   /s/ Lacy L. Leonard
                                   Lacy L. Leonard

                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing
Unopposed First Motion for Extension of Time to File Appellees’ Brief has
been electronically filed and served on all counsel below on December 13,
2017. See Tex. R. App. P. 9.2(c)(1), 9.5(b)(1).

     Beth Klusmann
     First Assistant Attorney General
     beth.klusmann@oag.texas.gov
     Office of the Attorney General
     P.O. Box 12548 (MC 059)
     Austin, Texas 78711-2548
     Tele: (512) 936-1700
     Fax: (512) 474-2697


                                   /s/ Lacy L. Leonard
                                   Lacy L. Leonard




                                     5